After collision between a Ford truck, which she was driving, and a coupe, driven by de*518fendant, plaintiff recovered a verdict, and the case comes up on motion for new trial, in the usual form. Plaintiff was driving easterly, defendant westerly, on a comparatively straight stretch of main highway, eighteen feet tarvia, three feet gravel margins. The truck, by the impact was upturned, on its right side, off the right, or southerly edge of the tarvia, on the gravel and adjoining land.
Arthur J. Henry, George A. Hutchins, for plaintiff. Albert Beliveau, for defendant.
The coupe remained on the tarvia, pointing southwesterly. The time was between six and “six-thirty,” on the afternoon of November two.
Two occupied each vehicle. The attendant at a filling station, within a few feet of the place of collision, and others who came to the scene in cars, before truck or coupe were moved, testified.
The contention of plaintiff is that as she approached the filling station, driving at thirty miles per hour or less, she saw the headlights of defendant’s car approaching in the distance and “zigzagging” over the roadway; that she slowed down, drove to her extreme right side past the station, coming to a stop, with her right wheels on the gravel margin; was about at a standstill when hit.
The record is voluminous. Both cars lost their left forward wheels.
The left mudguard of the truck was an exhibit, testimony and argument being that the coupe hit the truck on mudguard, behind left front wheel.
The case presents issues peculiarly for settlement by a jury as to defendant’s negligence. In accordance with law as repeatedly stated by this Court, in this case the decision of the jury is final. Motion denied.